10. 2006 discharge: EU general budget, section I - European Parliament (
- Before the vote:
(ES) Mr President, I have a small proposal for you and for all presidents who chair votes. We have many roll-call votes, and I do not think that the Rules of Procedure require the President to read the figures. Everyone can read the screen. It is sufficient for you to say 'adopted' or 'rejected'.
If you could agree to this, we would save time.
If everyone agrees, so does the President.
- Before the vote on paragraph 65:
rapporteur. - (ES) Mr President, there has actually been an error with the numbers, and what we are going to vote on first, by means of a separate vote, is paragraph 65, except for indent 4, and we will then have a roll-call vote on indent 4. There has been a change of numbers, it is that simple.
That is right, Mr Pomés, therefore let us proceed with the vote on paragraph 65, except for indent 4.
- Before the vote on Amendment 9:
(SV) Mr President, under paragraph 65 we had no vote on indent 5. We voted separately on number four, but not on number five.
Mr Andersson, there are different language versions, and what we have voted on, what you are alluding to, was already included.
So that there are no doubts, we are now going to vote solely on what Mr Andersson was saying, that is 'no relatives of Members be employed'.
- Before the vote on paragraph 72:
(DE) Mr President, even if it is too late to say so, I think that the Member's objection may have been misunderstood. He wanted a vote on Paragraph 65, fifth indent. You had a vote on whether family members may be employed. Paragraph 65, fifth indent does not regulate that, but whether payments can be suspended in the event that there is suspicion of malpractice. We did not vote on that, or you announced something incorrectly. Just so that we clear that up, so that everyone knows what is happening.
Mr Alvaro, the problem is that, in the different language versions, this phrase was structured in a different way. This is what has created problems. We have therefore voted saying exactly what we were voting for, so that there are no doubts. Do you understand, Mr Alvaro?
(DE) Mr President, I would like to point out that those who prepared the voting lists were aware of the problem, so that the marks that you have in the voting list already take into account the different linguistic problems. That is to say, it was totally clear how the groups were voting. It is not the case that nobody knew what was being voted upon. We tried to correct this in the Tabling Office, and it was corrected.
In any case the vote was clear, so there is no problem at all.